Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The objection of claim 8 has been withdrawn in light of amendments to the claim. Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
The objection to claim 8 has been withdrawn in light of amendments to the claim.

Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
The Applicant argues that no reference includes a feature offering a thin film stack in comprising a multilayer or stratified medium which is a stack of different thin films, see p. 7 last paragraph. The Examiner respectfully disagree. Osawa reference is about designing a stack of thin film layers for an electroluminescent device, see ¶ 0012. In ¶ 0063 referencing Fig.s 3-7 and ¶ 0130 Osawa teaches a stack of multilayers of thin film. 
The Applicant, moreover, argues that a multilayer is made for a specific purpose and that layers are thin with respect to some relevant length scale, see p. 7 last paragraph and p.8 ¶ 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific purpose and thin with respect to some relevant length scale) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that no reference provides for data sets corresponding to respective material properties, see p. 8 ¶ 1. The Examiner respectfully disagrees. Osawa in ¶ 0116, 0139 teaches using some metals for layers comprising thermal properties or chemical properties. In addition, in ¶ 0057, Osawa teaches data such as a position of a light-emitting point, a thickness, and a refractive index are set for designing. Also, in ¶ 0139 Osawa teaches using a property specific to a material for designin. These teachings indicate providing data sets corresponding to respective material properties.
The Applicant, furthermore, argues that no reference includes a transfer matrix method and taking as inputs said data sets, see p. 8 ¶ 3. The Examiner respectfully disagrees. Osawa teaches using transfer matrix method, see ¶ 0139, using properties specific to each layer such as emission lifetime. In addition, Osawa teaches using Purcell factor in computation of a radiative recombination rate in combination with a transfer matrix as supported by NPD1, R. Meerheim et. al., Appl. Phys. Lett., 97, 253305 (2010), which is provided in this office action. According to this NPL Purcell effect is calculated using thickness of layers, nonradiative losses among other properties, which are properties of layers, see p. 97 left col. ¶ 2 –right col. ¶ 1. These teachings in NPD1 support Osawa as disclosing a transfer matrix method and taking as inputs said data sets.    
The Applicant, moreover, argues that no reference provides for outputs corresponding to one or more characteristics of said thin film stack, see p. 8 ¶ 4. Osawa’s invention is about designing multi-layer thin film stack as discussed above. Osawa in ¶ 0057 teaches performing steps to produce layers to maximization of the desired characteristics and producing results of computation when maximization of the desired characteristics is achieved. This teaching clearly indicates providing for outputs corresponding to one or more characteristics of said thin film stack.

Other claims 2-7, 10-12, 14, and 17 argued patentable for depending on claim 1, see p. 8 last paragraph – p. 9 ¶ 1, also remain rejected.

Applicant's arguments filed 11/23/2021 regarding the 35 USC 103 rejections of claims 8-9, 13, 15-16 patentable for depending on claim 1 and 19-20 patentable for depending on claim 18, see p. 9 ¶ 2 – p. 10 ¶ 3, have been fully considered but they are not persuasive. Since claims 1 and 18 remain rejected, these claims remain rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a feedback controller configured and arranged to in claim 18. A feedback controller according to the specification in ¶ 0043 is a machine to deposit films onto a thin film stack.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al. (US 2017/0179443).

As per claim 1, Osawa teaches a method for characterizing a multi-layer thin film stack using parallel processing computations in a multi-core graphics processing unit (GPU) (¶ 0150, 0205), the method comprising:

executing in parallel, in each of a plurality of said GPU cores, machine-readable instructions encoding a transfer matrix method (TMM), and taking as inputs said plurality of data sets (¶ 0139, 0150, 0205; Osawa teaches using GPU to execute in parallel the method using transfer matrix method; the teaching of parallel execution in a GPU indicates that the GPU comprises multi-cores for parallel execution); and
using said GPU cores to generate outputs corresponding to one or more characteristics of said thin film stack (¶ 0057, 0150, 0205; Osawa in ¶ 0057 teaches performing steps to produce layers to maximization of the desired characteristics and producing results of computation when maximization of the desired characteristics is achieved. This teaching clearly indicates providing for outputs corresponding to one or more characteristics of said thin film stack).

As per claim 2, Osawa teaches the method of claim 1, said material properties comprising respective electromagnetic properties of each of said layers (¶ 0012; Osawa teaches performing electromagnetic field analysis for the design for layers).

As per claim 3, Osawa teaches the method of claim 1, said material properties comprising respective optical properties of each of said layers (¶ 0055; Oaswa teaches refractive index of a material; refractive indexes of layers correspond to optical properties of each of said layers).

As per claim 4, Osawa teaches the method of claim 1, said material properties comprising respectively, for each of said layers, at least one of: density, impedance, refractive index (¶ 0055; Oaswa teaches refractive index of a material), dielectric constants, magnetic permeability, and a speed of a wave in said respective layer.

As per claim 5, Osawa teaches the method of claim 1, said geometric parameters comprising a respective thickness of each of said layers (¶ 0055).

As per claim 6, Osawa teaches the method of claim 1, said TMM method comprising representing each of said layers by a matrix and performing a matrix multiplication process executed in said GPU cores (¶ 0150, 0139, 0205; Osawa teaches TMM implemented in GPU cores according a Purcell factor disclosed in NPD 1, see attached NPL Meerheim, Quantification Of Energy Loss Mechanisms In Organic Light-Emitting Diodes, Applied Physics Leeter 97, 253305, 2010, p. 1 last paragraph & eq. (1); this teaching of using a Purcell factor disclosed in NPD 1 comprises multiplication computations; hence, Osawa teaches this claim as evidence by Meerheim NPL).

As per claim 7, Osawa teaches the method of claim 1, said plurality of data sets comprises input parameters which include at least one of: an angle, a wavelength (¶ 0094), and a polarization parameter.

As per claim 10, Osawa teaches the method of claim 1, further comprising executing an optimization program to arrive at a set of parameters of said layers based on a desired input film stack characteristic (¶ 0057, 0148-0149; Osawa teaches optimization design method to obtain desired characteristics of film layers).

As per claim 11, Osawa teaches the method of claim 1, further comprising computing in said GPU cores a matrix representing a respective magnetic field in each of said layers (¶ 0139, 0205; Osawa teaches using a transfer matrix method representing electromagnetic field for material of film layers).

As per claim 12, Osawa teaches the method of claim 1, further comprising computing in said GPU cores a matrix representing a respective electric field in each of said layers (¶ 0105, 0139, 0205; Osawa teaches using a transfer matrix method for analysis of comprising electric field of material of film layers).

As per claim 14, Osawa teaches the method of claim 1, further comprising sequentially depositing layers onto said thin film stack, and further comprising computing the characteristics of said thin film stack following deposition of each new layer onto said stack (¶ 0154-0164, Fig. 21, 0211-0212, Fig. 32; these paragraphs and figures describe and illustrate a process of designing, fabricating a stack of film layers; fabricating film layers comprises depositing sequentially one film layer at time; the process of design and fabricating also describes and illustrating measuring characteristics of each layer, feeding back to a system for analysis if desired characteristics of the currently fabricated layer is met before proceeding to a next layer).

As per claim 17, Osawa teaches the method of claim 1, said output comprising at least one of: a complex reflection, transmission, reflectance, transmittance (¶ 0108-0110; Osawa teaches computing transmittance T, see eq. (1); this teaching indicates outputting transmittance), and absorption coefficients.

As per claim 18, Osawa teaches a system for automated characterization of a multi-layered thin film stack, comprising:
a graphics processing unit (GPU) having a plurality of processor cores each configured and arranged to execute machine-readable instructions in parallel (¶ 0150, 0205);
a data store, coupled to said GPU, having addressable storage locations encoding parameters describing a plurality of individual films in said film stack (¶ 0057 (describes desired characteristics of film layers), 0139 (describes encoding film stack data using transfer matrix method), 0150 and 0205 (describes using GPU to perform calculations for a transfer matrix method, this inherently teach a data store as claimed in a GPU environment); and
a feedback controller configured and arranged to control a layer deposition process that adds layers to said film stack (¶ 0211-0212, Fig. 32; Osawa teaches an electroluminescent device actually manufactured according to the taught method as illustrated in Fig. 32; the teaching of actually manufacturing a device means there is a machine used to add layers of film stack based on designed characteristics; this machine corresponds to a feedback controller as claimed according to the instant application’s specification ¶ 0043).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. in view of Shields et al. (US 2013/0106923).

As per claim 8, Osawa teaches the method of claim 7 by performing polarization P computation using a parallel computation GPU (¶ 0111-0112, 0205), 
But does not teach: 
wherein said polarization parameter comprises S and P polarizations which are computed on separate cores of said GPU.
However Shields teaches:
wherein polarization parameter comprises said S and P polarizations which are computed on separate cores of said GPU (¶ 0039, 0112, 0123; Shield teaches computing, processing S and P polarizations in a GPU based massively parallel computing architectures; GPU usages of parallel computing architectures in these polarization systems are known, which would implicitly teach to one of ordinary skill in the art that a GPU which was performing the calculations in parallel could utilize multiple/separate computing cores).
Osawa and Shields are analogous art because they are in the same field of processing and computing light output parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osawa and Shields. One of ordinary skill in the art would have been motivated to make such 

As per claim 9, Osawa teaches the method of claim 1, but does not teach further comprising providing the respective outputs of said GPU cores to a central processing unit (CPU). 
However, Shileds teaches:
A system comprising GPU for massive parallel computation and a general purpose microprocessor for interact with mechanism utilizing results (¶ 0123, 0199). This teaching implies that GPU computation results/outputs are provided to the microprocessor, which is a CPU.
Osawa and Shields are analogous art because they are in the same field of processing and computing light output parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osawa and Shields. One of ordinary skill in the art would have been motivated to make such a combination because Shields’ would have provided a computation architecture comprising GPU for massive parallel computation and a CPU including application software to enable controlling both the hardware and interaction with the GPU’s results to perform the invention (¶ 0199).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. in view of Deparis (Poynting Vector In Transfer-Matrix Formalism For The Calculation of Light Absorption Profile in Stratified Isotropic Optical Media, Optics Letters, Vol. 36, No. 20, Oct. 15, 2011).

As per claim 13, Osawa teaches the method of claim 1, but does not teach further comprising computing in said GPU cores a matrix representing a respective Poynting vector in each of said layers.
However, Deparis teaches:
Computing a matrix representing a respective Poynting vector in each of said layers (p. 3961 right col. ¶ 1-2).
Osawa and Deparis are analogous art because they are in the same field of processing and computing light output parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osawa and Deparis. One of ordinary skill in the art would have been motivated to make such a combination because Deparis’ would have been useful to predict the evolution of light absorption inside multi-layer systems (p. 3962 right col. ¶ 2).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. in view of Rotschild et al. (US 2014/0090976).

As per claim 15, Osawa teaches the method of claim 1, said parallel execution comprising simultaneously executing, in each separate core of said GPU (¶ 0111-0112, 0205), 
but does not teach: 
an output corresponding to a different angle of incidence of radiation onto a surface of said film stack. 
	However, Rothschild teaches:
an output corresponding to a different angle of incidence of radiation onto a surface of said film stack (¶ 0031, 0086, 0129; Rothschild teaches calculation of desired construction of multi-layer film stack corresponding to angle of incidence of radiation onto a surface of said film stack by employing TMM).


As per claim 16, Osawa teaches the method of claim 1, said parallel execution comprising simultaneously executing, in each separate core of said GPU (¶ 0111-0112, 0205), 
but does not teach:
an output corresponding to a different wavelength of radiation onto a surface of said film stack. 
However, Rothschild teaches:
an output corresponding to a different wavelength of radiation onto a surface of said film stack (¶ 0034, 0086, 0129; Rothschild teaches calculation of desired construction of multi-layer film stack corresponding to a different wavelength of radiation onto a surface of said film stack by employing TMM).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. as applied to claim 18 above, and further in view of Watano et al. (US 2016/0091756).

As per claim 19, Osawa teaches the system of claim 18, but does not teach further comprising a refractometer that determines a characteristic of said film stack and provides and output representing said characteristic.

refractometer that determines a characteristic of said film stack and provides and output representing said characteristic (¶ 0061; Watano teaches refractive index of a film layer being measured by a refractometer, whose measurement output is then used for calculation).
Osawa and Watano are analogous art because they are in the same field of processing and computing light output parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osawa and Watano. One of ordinary skill in the art would have been motivated to make such a combination because Watano’s would have been enabled a design to provide an image display system that is capable of displaying a clear image (¶ 0008).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. in view of Watano et al. (US 2016/0091756) as applied to claim 19 above, and further in view of Shields et al. (US 2013/0106923).

As per claim 20, Osawa teaches GPU connected to a measurement device to control said feedback controller based on real-time measurements by said measurement device (¶ 0174-0175, 0211-0212),
Osawa does not teach:
GPU and the system of claim 19, further comprising a central processing unit (CPU) coupled to said GPU and refractometer and configured and arranged to control said feedback controller based on real-time measurements by said refractometer.
However Watano teaches:
A refractometer configured to measure and output measurements for further analysis (¶ 0061).

Osawa and Watano do not teach:
a central processing unit (CPU) coupled to said GPU.
However, Shields teaches:
A system comprising GPU and a general purpose microprocessor for interact with mechanism utilizing results (¶ 0123, 0199). This teaching implies that GPU computation results/outputs are provided to the microprocessor, which is a CPU, so it reads onto this limitation.
Osawa, watano, and Shields are analogous art because they are in the same field of processing and computing light output parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osawa, watano, and Shields. One of ordinary skill in the art would have been motivated to make such a combination because Shields’ would have provided a computation architecture comprising GPU for massive parallel computation and a CPU including application software to enable controlling both the hardware and interaction with the GPU’s results to perform the invention (¶ 0199).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148